DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “the extraction section comprising” should state –the extraction section comprises—. Furthermore, claim 9 does not end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the feedstock for olefin pyrolysis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serban et al (US 2015/0166435).
Regarding claim 1, Serban discloses a system comprising (see Fig. 1):
a hydrotreating section 250 (see [0019]);
a separation section (splitter distillation column 262) downstream from the hydrotreating section (see [0021]); and
an extraction section 270 connected downstream of the separation section via the overhead line 266 (see [0022]).
Accordingly, Serban is considered to anticipate the structural limitations of the claimed apparatus. The remaining limitations pertain to the material acted upon and the intended manner of operating the apparatus and are not structurally limiting. See MPEP 2114 II and 2115.
Regarding claims 2, 3, 5 and 13, the limitations claimed pertain to the material acted upon and the intended manner of operating the apparatus and are not structurally limiting. See MPEP 2114 II and 2115.
Regarding claims 6 and 7, Serban discloses wherein the hydrotreating catalyst comprises nickel and molybdenum (see [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Serban, as applied to claim 1 above, in view of Cullen (US 2011/0226670).
Regarding claim 8, Serban does not explicitly disclose wherein the separation section comprises a tray distillation column.
In this regard, the office notes that tray distillation columns are well-known in the art for the purpose of separating hydrotreating zone effluents, as shown in Cullen (see [0029]; Fig. 1, fractionation 40 downstream of hydrodesulfurization 30). Tray distillation columns allow for targeted isolation of hydrocarbon streams (see [0029]).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to specifically use a tray distillation column as the separator in Serban, as suggested by Cullen, in order to allow for targeted isolation of hydrocarbon fractions.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Serban, as applied to claim 1 above, in view of Khanna et al (US 2004/0182750).
Regarding claim 9, Serban discloses wherein the extraction section may comprise a liquid-liquid extractor (see [0022]). However, Serban does not explicitly disclose all of the units claimed.
Khanna is directed to improved extraction of aromatics from petroleum fractions (see Abstract; [0001]). Khanna discloses extracting an aromatic extract phase and a raffinate phase from a petroleum fraction performed in an extraction section comprising a liquid-liquid extraction (LLE) column A, a secondary re-extract column B, an extract and raffinate wash column C & E, respectively, a distillation column D, and a solvent recovery column F (see Fig. 1; [0054]-[0055]). Khanna discloses that re-extraction using the disclosed system components overcomes drawbacks of other solvent extraction processes for recovering aromatics from petroleum fractions (see [0012]-[0018]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Serban by using the solvent extraction components disclosed by Khanna in order to realize the benefits of an improved aromatic extraction process, including obtaining high purity aromatic extract and capital cost savings (see [0019]-[0020]).
Regarding claim 10, Khanna discloses wherein the LLE column comprises a first solvent and a second solvent (see [0025]-[0026]).
Regarding claim 11, Khanna discloses wherein the first solvent comprises N-methyl-2-pyrrolidone (see [0036]).
Regarding claim 12, Khanna discloses wherein the second solvent comprises C6-C7 hydrocarbons (see [0039]).

Alternate Rejection

Claims 1-3, 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wernicke et al (US 4,260,474) in view of Raymond (US 3,472,909).
Regarding claim 1, Wernicke discloses a system comprising:
a hydrotreating (hydrogenating) section (see col. 1, lines 66-68); and
a separation section downstream of the hydrotreating section (see col. 1, line 67 – col. 2, line 1).
The bottom stream from separation is sent to a downstream thermal cracking zone (see col. 2, lines 1-2).
Wernicke does not disclose an extraction section.
Raymond discloses a solvent extraction section downstream of hydrotreating to produce a raffinate stream composed primarily of paraffinic hydrocarbons (see col. 4, lines 35-58). In this way, the 
While Raymond is directed to treating naphtha in its system, it is noted that the lighter fraction in Wernicke is a gasoline fraction (see col. 2, line 67 – col. 3, line 1) and is thus analogous.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of Wernicke by implementing a solvent extraction section in fluid communication with the light fraction (i.e. gasoline), as suggested by Raymond, in order to extract aromatics therefrom and produce a substantially paraffinic raffinate which may also be used as feedstock for pyrolysis. Such a modification, in operation, both increases the overall yield of pyrolysis products by increasing the amount of starting material and also produces a more pure and valuable aromatics product.
Accordingly, Wernicke in view of Raymond is considered to fully suggest the structural limitations of the claimed apparatus. The remaining limitations pertain to the material acted upon and the intended manner of operating the apparatus and are not structurally limiting. See MPEP 2114 II and 2115.
Regarding claims 2, 3, 5 and 13, the limitations claimed pertain to the material acted upon and the intended manner of operating the apparatus and are not structurally limiting. See MPEP 2114 II and 2115.
Regarding claims 6 and 7, Wernicke discloses a supported nickel-molybdenum catalyst (see Example 2).
Regarding claim 8, Wernicke discloses wherein the separation section is a fractionation column (equivalent to a tray distillation column) (see Example 2)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wernicke in view of Raymond, as applied to claim 1 above, in further view of Raymond (US 4,167,533, hereinafter “Raymond ‘533”).
Regarding claim 4, Wernicke in view of Raymond suggests feeds of raffinate from an extraction zone and a bottoms stream from a hydrotreating effluent separation zone for a thermal cracking (pyrolysis) zone, as discussed above in the rejection of claim 1. However, Wernicke in view of Raymond does not disclose a mixing apparatus to mix the two pyrolysis zone feedstreams.
In this regard, the office notes that mixing apparatus, upstream of a reactor unit, including a pyrolysis furnace, for the purpose of mixing two feedstreams prior to entry into the reactor, are well-known in the art, as shown in Raymond ‘533 (see drawing: line 1 mixes with line 2, the intersection point being equivalent to “a mixing apparatus”, upstream of pyrolysis furnace 3).
Therefore, given that Wernicke in view of Raymond sufficiently suggests two feedstreams for a pyrolysis zone, for the reasons discussed above, implementing a mixing apparatus upstream of the pyrolysis zone for the purpose of mixing the two feedstreams would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art.
The remaining limitations pertain to the material acted upon and the intended manner of operating the apparatus and are not structurally limiting. See MPEP 2114 II and 2115.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wernicke in view of Raymond, as applied to claim 1 above, in further view of Khanna.
Regarding claim 9, Raymond does not disclose the extraction section comprising all of the units claimed.
Khanna is directed to improved extraction of aromatics from petroleum fractions (see Abstract; [0001]). Khanna discloses extracting an aromatic extract phase and a raffinate phase from a petroleum fraction performed in an extraction section comprising a liquid-liquid extraction (LLE) column A, a 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Wernicke in view of Raymond by using the solvent extraction components disclosed by Khanna in order to realize the benefits of an improved aromatic extraction process, including obtaining high purity aromatic extract and capital cost savings (see [0019]-[0020]).
Regarding claim 10, Khanna discloses wherein the LLE column comprises a first solvent and a second solvent (see [0025]-[0026]).
Regarding claim 11, Khanna discloses wherein the first solvent comprises N-methyl-2-pyrrolidone (see [0036]).
Regarding claim 12, Khanna discloses wherein the second solvent comprises C6-C7 hydrocarbons (see [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772